DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/17/21 are acknowledged. Claims 4, 6, 8-9, 11, 13-15, 19, 21, 23-24, 26, 28-44, 48, 50, 52-53, and 55-91 have been canceled. Claims 16, 18, 20, 22, 27, and 49 have been amended. Claims 1-3, 5, 7, 10, 12, 16-18, 20, 22, 25, 27, 45-47, 49, 51, and 54 are pending. 
Claims 1-3, 5, 7, 10, 12, 45-47, 49, 51, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.
Claims 16-18, 20, 22, 25, and 27 are under examination.
Withdrawn Rejections
The rejection of claims 16-18, 20, 22, 25, and 27 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 2 of the previous Office action.
The rejection of claims 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 13 of the previous Office action.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20, 22, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a patient having non-Hodgkin’s lymphoma comprising administering a pharmaceutical composition comprising an immunotherapeutic agent to a cancer patient identified as having a biological sample with a NK:CD14+HLA-DRDIM ratio less than 0.29, wherein the immunotherapeutic agent is selected from the group consisting of IL-15 and IL-21, does not reasonably provide enablement for treating all cancers and all immunotherapeutic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
1) Nature of the invention and 6) Breadth of the claims
DIM ratio less than 0.29.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The instant claims broadly encompass treating any cancer in a subject identified as having a biological sample having a NK:CD14+HLA-DRDIM ratio less than 0.29 by administering to the patient a pharmaceutical composition comprising any immunotherapeutic agent. The specification teaches that the cancer can be selected from the group consisting of diffuse large B-cell lymphoma, acute lymphoblastic leukemia, acute myeloid leukemia, classical Hodgkin's lymphoma, and non-Hodgkin's lymphoma, or the group consisting of breast cancer, lung cancer, ovarian cancer, liver cancer, kidney cancer, esophageal cancer, gastric cancer, and pancreatic cancer. The specification teaches that the immunotherapeutic agent can be IL-15, IL-21, or a combination of IL-15 and IL-21. Although the specification and claims teach that IL-15 and IL-21 are exemplary immunotherapeutic agents, the customary meaning of the term immunotherapy refers to any agent that involves the stimulation, enhancement, suppression, or desensitization of the immune system. Thus, the claims are broad in that they encompass treating any cancer with any number of potential immunotherapeutic agents.
(5) The state of the prior art and (7) The predictability or unpredictability of the art
The state of the art with regard to the use of natural killer cells as prognostic indicators of cancer is discussed by Porrata et al. (Biology of Blood and Marrow Transplantation 14:807-816 
 Rueff et al. (Biol Blood Marrow Transplant 20 (2014) 881e90) teach that rapid immune constitution, particularly of NK cells, after allogenic hematopoietic stem cell transplantation is associated with protection from relapse. Rueff et al. teach that lymphocyte subsets were assessed in after autologous HSCT in 114 patients with plasma cell myeloma (See page 896). Rueff et al. teach that a high NK count at 1 month after HSCT was associated with significantly prolonged progression-free survival (See pages 896-898). Rueff et al. teach that the results raise the question whether factors that influence NK cell reconstitution may be modified in order to delay disease relapse. Rueff et al. teach that cytokine administration after HSCT might be an option, as IL-15 has been shown to increase NK cell number and functionality in murine models of bone marrow transplantation (See page 899). 
Porrata (Advances in Hematology Volume 2016, Article ID 5385972, 8 page) teaches that allogeneic hematopoietic stem cell transplantation is associated with prolonged survival in patients with multiple myeloma and B-cell non-Hodgkin’s lymphoma  and this prolonged survival is associated with the absolute lymphocyte count  at day 15 after autologous hematopoietic stem cell transplantation (See page 1). Porrata teaches that survival outcomes based on absolute lymphocyte count recovery after autologous hematopoietic stem cell transplantation has also been determined in multiple cancers, such as  metastatic breast cancer, AML, ovarian cancer, T-cell non-Hodgkin’s lymphoma, lymphoproliferative disorders and mantle cell lymphoma (See table 1). Porrata teaches that NK cells are the key lymphocyte subset at day 15 after autologous hematopoietic stem cell transplantation affecting survival (Seep age 3). Porrata 
Lin et al. (Blood, 2011; 117(3):872-881) teach that patients with non-Hodgkin’s lymphoma having increased ratios of CD14+HLA-DR-low monocytes had more aggressive disease and suppressed immune functions. Lin et al. teach that CD14+HLA-DR-low monocytes are a major and multifactorial contributor to systemic immunosuppression in NHL (See abstract and pages 875-877). Lin et al. teach that increased ration of CD14+HLA-DR-low monocytes correlated with decreased T-cell proliferation in allogenic mixed lymphocyte reaction, decreased generation of mature dendritic cells, and decreased number of circulating lymphocytes (See page 878 and figure 5). Lin et al. teach that CD14+HLA-DR-low monocytes have been shown to suppress NK cells (See page 879).
Mougiakakos et al. (Leukemia, 2013, 27:377-388) teach that the frequency of CD14+ HLA-DRlow/neg cells was significantly increased after allo-HSCT, especially in patients with acute graft-versus-host disease (See abstract and page 379). Mougiakakos et al. teach that the presence of CD14+ HLA-DRlow/neg cells correlated with a decreased lymphocyte count in all-HSCT patients (See page 379 and figure 5). Mougiakakos et al. teach that the proportion of activated NK cells was positively associated with the CD14+HLA-DRlow/neg cell frequency (See page 380 and table 3).
The state of the art regarding stem cell transplantation for cancer is discussed by Omazic et al. (Biol Blood Marrow Transplant 22(2016); 676-681). Omazic et al. teach that the anticancer effect of HSCT has mainly been used in patients with leukemia and other 

 (6) The amount of direction or guidance by the inventor; (7) The existence of working examples
The specification teaches that a double-bling phase III randomized clinical trial was conducted to determine whether A-NK:A-CD14+HLA-DRDIM can be used as a predictor of survival in non-Hodgkin’s lymphoma. The specification teaches that A-NK:A-CD14+HLA-DRDIM ratio ≥ 0.29 was a predictor for OD and PFS. The specification teaches that a strong positive correlation was identified between A-NK and A-NK:A-CD14+HLA-DRDIM ≥ 0.29, and a strong negative correlation between A-CD14+HLA-DRDIM and A-NK:A-CD14+HLA-DRDIM ratio < 0.29. The specification teaches that in multivariate analysis, both A-NK and A-CD14+HLA-DRDIM were independent predictors for OS and in a second multivariate analysis, A-NK:A-CD14+HLA-DRDIM ratio was an independent prognostic factor for OS and for PFS. The specification teaches that Patients infused with an A-CD14+HLA-DRDIM <0.21x109 cells/kg vs. patients infused with an A-CD14+HLA-DRDIM ≥ 0.21x109 cells/kg experienced superior OS (FIG. 4A) and PFS (FIG. 4B). The specification teaches that patients infused with an A-NK:A-CD14+HLA-DRDIM ratio ≥ 0.29 vs. patients infused with an A-NK:A-CD14+HLA-DRDIM ratio < 0.29 experienced superior OS (FIG. 4C) and PFS.
With the exception of working examples demonstrating that the A-NK:A-CD14+HLA-DRDIM ratio is prognostic in non-Hodgkin’s lymphoma, the specification does not provide guidance with regard to the use of the ratio as a prognostic factor for any other cancer. The working examples provided in the specification are not deemed to be predicative of providing prognosis in all subjects having any cancer encompassed by the claims because the genus encompasses conditions which differ from those disclosed in etiologies, mechanisms, diagnostic 
Taken together, the art demonstrates the NK cell count is prognostic for non-Hodgkin’s lymphoma and multiple myeloma. Furthermore, the art teaches that IL-15 and IL-21 that may be useful in mobilizing NK cells following HSCT. However, the art is silent with regard to broadly using the NK cell count or monocyte cell count as a prognostic marker for all cancers, and broadly treating all cancers with any immunotherapeutic agent. Accordingly, it follows that cancers in which the A-NK:A-CD14+HLA-DRDIM ratio serve as a prognostic marker and immunotherapeutic agents to treat each cancer can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of immunotherapy, the specification, as filed does, not provide enablement for treating the claimed genus of cancers.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly identifying all cancers to be treated with the claimed A-NK:A-CD14+HLA-DRDIM, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly encompassing treating all cancers  based upon the A-NK:A-CD14+HLA-DRDIM. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ19 24 (CCPA 1970). Without such guidance, determining subjects having any unknown cancer that can be treated with the claimed A-NK:A-CD14+HLA-DRDIM and immunotherapeutic, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai 
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
Applicant’s Arguments 
Applicant argues that the specification teaches methods for determining NK:CD14+HLA-DRDIM ratio in a biological sample. Applicant argues that the specification also discloses immunotherapeutic agents (e.g., IL-2, IL-12, IL-15, IL-17, IL-21, IFNα, or IFNγ) that can stimulate proliferation, maturation, differentiation, function, and/or activity of immune cells, and teaches how to administer such immunotherapeutic agents to a patient (e.g., pages 11-12). Applicant argues that a person of skill in the art would have been able to administer an immunotherapeutic agent to a patient identified as having a biological sample with a NK:CD14+HLA-DRDIM ratio less than 0.29, and no undue experimentation would be required. 
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the specification teaches methods for determining a NK:CD14+HLA-DRDIM ratio in a biological sample and discloses that immunotherapeutic agents (e.g., IL-2, IL-12, IL-15, IL-17, IL-21, IFNα, or IFNγ) can stimulate proliferation, maturation, differentiation, function, and/or activity of immune cells, the claims are not directed to solely determining the NK:CD14+HLA-DRDIM ratio in a subject. The broadest reasonable interpretation of the method includes treating any cancer in a subject who has a NK:CD14+HLA-DRDIM ratio less than 0.29 by administering any immunotherapeutic agent. Even if the instant specification disclosed methods for determining the NK:CD14+HLA-DRDIM ratio in a biological sample, these methods provide no guidance regarding the specific cancer that is being treated, nor the specific immunotherapeutic agent that is to be administered.
DIM ratio is prognostic in non-Hodgkin’s lymphoma. Similar to the teachings of the specification, the state of the art recognizes the correlation between A-NK:A-CD14+HLA-DRDIM  and improved outcomes in subjects with non-Hodgkin’s lymphoma. For instance, Lin et al. teach that patients with non-Hodgkin’s lymphoma having increased ratios of CD14+HLA-DR-low monocytes had more aggressive disease and suppressed immune functions. Additionally, Porrata and Rueff recognize that increase in NK cell numbers are indicative of survival in subjects receiving APBHSCT. However, the specification does not exemplify that the ratio of A-NK:A-CD14+HLA-DRDIM ratio is prognostic in any other cancer type. Additionally, the art does not support using the A-NK:A-CD14+HLA-DRDIM ratio as a prognostic ratio in any other cancer. 
In response to Applicant’s argument that the level of skill in the art is high and a person of skill in the art would have been able to administer an immunotherapeutic agent to a patient identified as having a biological sample with a NK:CD14+HLA-DRDIM ratio less than 0.29, the specification provides limited guidance regarding the immunotherapeutic agent. While Applicant argues that immunotherapeutics, such as IL-2, IL-12, IL-15, IL-17, IL-21, IFNα, or IFNγ, can stimulate proliferation, maturation, differentiation, function, and/or activity of immune cells, and be administered to a patient having a biological sample with a NK: CD14+HLA-DRDIM less than 0.29, the claims are not limited solely to the aforementioned immunotherapeutics. As noted in the rejection above, the term “immunotherapeutic” refers to any agent that involves the stimulation, enhancement, suppression, or desensitization of the immune system. Given the broadest reasonable interpretation, the term encompasses any immunotherapeutic agent, not only immunotherapeutic agents that, for instance, enhance NK cells numbers or deplete monocytes. There is no evidence that a NK:CD14+HLA-DRDIM less than 0.29 is predicative of a patient having a cancer that is amenable to treatment with any immunotherapeutic agent. As noted above, the specification and art recognize that enhancing NK cells numbers is beneficial DIM  correlates with worse prognosis. In light of these teachings, one of skill in the art would recognize that administering an immunotherapeutic agent to increase NK cell numbers and/or an immunotherapeutic agent to decrease monocyte numbers would be beneficial for treating NHL patients receiving APBHST. However, neither the specification nor the art provide a nexus between this mechanism (i.e., increasing NK cell numbers and/or decreasing monocyte numbers in a cancer patient having a NK:CD14+HLA-DRDIM less than 0.29) and any other type of cancer. Additionally, there is no evidence that a NK:CD14+HLA-DRDIM less than 0.29 is prognostic in patients who have not received APBHSCT. The working examples only disclose subjects who have received APBHSCT, and provides no guidance regarding the NK:CD14+HLA-DRDIM ratio any subjects who have cancer and have not undergone APBHSCT. 
It would be undue experimentation to determine the cancer patients who have a NK: CD14+HLA-DRDIM less than 0.29 and the immunotherapeutic that would treat the vast genus of cancers encompassed by the claims.  The cancer treatment art is unpredictable, and one of skill in the art would need guidance regarding the cancers for which a NK: CD14+HLA-DRDIM less than 0.29 is prognostic and the immunotherapies that are suitable for treating each individual cancer encompassed by the claims. Furthermore, the cancer treatment art is not developed such that one of skill in the art would accept that the working examples demonstrating that treatment of a subject having NHL and a NK: CD14+HLA-DRDIM less than 0.29 with APBHSCT and IL-15 and/or IL-21 is predicative of treating all cancer patients with any immunotherapeutic agent. Thus, the disclosed examples do not bear a reasonable correlation to the full scope of the claims, which broadly encompasses treating any cancer and administering any immunotherapeutic agent. 
Claim Status
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646